Exhibit 10.1
 
CONSENT AND WAIVER
 
THIS CONSENT AND WAIVER AGREEMENT (this “Agreement”), dated as of August 12,
2008 is entered into by and among Adrenalina, a Nevada corporation (the
“Company”), and the persons identified as “Holders” on the signature pages
hereto (the “Holders”). Defined terms not otherwise defined herein shall have
the meanings set forth in both of the Purchase Agreements (as defined below).
 
WHEREAS, pursuant to Securities Purchase Agreements, dated November 29, 2007 and
February 28, 2008, (each, a “Purchase Agreement”, and collectively, the
“Purchase Agreements”), among the Company and the Holders, the Holders purchased
from the Company 5% Senior Secured Convertible Debentures (the “Debentures”) and
Warrants (the “Warrants”) to purchase shares of Common Stock.; and
 
WHEREAS, the parties desire to waive and amend certain provisions under the
Transaction Documents (as defined in both of the Purchase Agreements).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
1. Subject to the terms and conditions hereunder, each Holder hereby waives the
Event of Default under the Debentures due to the Company’s failure to have the
Initial Registration Statement(s) (as defined in the Registration Rights
Agreements) declared effective within 180 days of the Closing Date and (ii) the
Company’s failure to timely pay liquidated damages (and late fees thereon)
pursuant to Section 2(b) of the Registration Rights Agreements.


2. Subject to the terms and conditions hereof, in lieu of the cash payment of
accrued but unpaid liquidated damages plus any late fees thereon under Section
2(b) of the Registration Rights Agreements, in full satisfaction of such
liquidated damages and late fees, each Holder agrees to accept, and the Company
agrees to pay, on or prior to the date hereof, the consideration set forth on
Schedule A hereto.


3. As a result of the changes made to Rule 144 promulgated under the Securities
Act of 1933, as amended (the “Securities Act”) which are effective February 15,
2008, other than as to a number of shares of Common Stock issuable upon
conversion of the Debentures, in the aggregate, and pro-rata among all of the
Holders, equal to one-third of the number of issued and outstanding shares of
Common Stock that are held by non-affiliates of the Company on the day
immediately prior to the date the Company files its next amendment to the
Registration Statement, the Company's obligations, pursuant to the Registration
Rights Agreements (as defined in the Purchase Agreements), to register the
shares of Common Stock issuable upon conversion and/or exercise of the
Debentures and Warrants, including shares of Common Stock issued in lieu of
accrued and unpaid interest thereon (collectively, the “144 Eligible
Securities”), are hereby suspended, so long as the Company is in compliance with
the current public information requirement under Rule 144 and the Holder may
sell the 144 Eligible Securities without any restriction or limitation under
Rule 144 as of any date after October 26, 2008. Notwithstanding anything in the
Transaction Documents to the contrary, in connection with the foregoing, the
Company hereby covenants and agrees that at any time during the period
commencing on the date hereof and ending at such time that all of the Underlying
Shares can be sold without the requirement that adequate public information with
respect to the Company be available as set forth in Rule 144(c)(1) and otherwise
without restriction or limitation pursuant to Rule 144, if the Company shall
fail for any reason to satisfy the current public information requirement under
Rule 144(c)(1) (any such failure being referred to as a “Public Information
Failure” and the Business Day immediately following the date the applicable
report giving rise to the Public Information Failure was due to be filed being
referred to as the “Public Information Failure Date”), then, as partial relief
for the damages to the Holder by reason of any such delay in or reduction of its
ability to sell the Underlying Shares (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall pay to each
such holder an amount in cash equal to two percent (2.0%) of the aggregate
purchase price paid by such holder under each of the Purchase Agreement for any
Securities then held by such holder on the Public Information Failure Date and
on every thirtieth day (pro rated for periods totaling less than thirty days)
thereafter until the earlier of (y) the date such Public Information Failure is
cured and (z) such date that the public information requirement set forth in
Rule 144(c)(1) is no longer required pursuant to Rule 144. The foregoing
payments to which a holder shall be entitled are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (I) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (II) the third Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full.
 
 
 

--------------------------------------------------------------------------------

 
4. The Company hereby agrees to cause its legal counsel to issue a legal opinion
to the undersigned Holders and the Company’s Transfer Agent (a “144 Opinion”)
that the 144 Eligible Securities may be sold pursuant to Rule 144 without volume
restrictions or manner of sale limitations as of October 26, 2008 and that
certificates representing the 144 Eligible Securities issuable upon conversion
of the Debentures, in lieu of cash payments of interest under the Debentures or
a “cashless exercise” of the Warrants may be issued without a restrictive legend
as required pursuant to Section 4.1 of the Purchase Agreement. Further, after
October 26, 2008, the Company agrees to cause its legal counsel to keep a
current 144 Opinion on file with the Holders and the Company’s Transfer Agent at
all times while the Holders own Securities other than during a Public
Information Failure.
 
5. Except as expressly set forth above, all of the terms and conditions of the
Transaction Documents shall continue in full force and effect after the
execution of this Consent and Waiver and shall not be in any way changed,
modified or superseded by the terms set forth herein. Within four Trading Days
of the date hereof, the Company shall issue a Current Report on Form 8-K,
attaching this agreement. The waivers and amendments set forth herein shall not
be effective unless and until the Company and all Holders shall have agreed to
the terms and conditions hereunder and executed and delivered their signature
page hereto. In addition, the respective obligations, amendments, agreements and
waivers of the Holders hereunder are subject to the following conditions being
met: (a) the accuracy in all material respects of the representations and
warranties of the Company contained herein and (b) the performance by the
Company of all if its obligations, covenants and agreements required to be
performed hereunder.
 
 
 

--------------------------------------------------------------------------------

 
6. This Agreement may be executed in two or more counterparts and by facsimile
signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.
 
7. The Company has elected to provide all Holders with the same terms and form
of consent and waiver for the convenience of the Company and not because it was
required or requested to do so by the Holders. The obligations of each Holder
under this consent and waiver, and any Transaction Document are several and not
joint with the obligations of any other Holder, and no Holder shall be
responsible in any way for the performance or non-performance of the obligations
of any other Holder under this consent and waiver or any Transaction Document.
Nothing contained herein or in any Transaction Document, and no action taken by
any Holder pursuant thereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
consent and waiver or the Transaction Documents. Each Holder shall be entitled
to independently protect and enforce its rights, including without limitation,
the rights arising out of this consent and waiver or out of the other
Transaction Documents, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose. Each Holder
has been represented by its own separate legal counsel in their review and
negotiation of this consent and waiver and the Transaction Documents.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Consent and Waiver is executed as of the date first set
forth above.
 

      ADRENALINA  
   
   
    By:   /s/ Jeffrey Geller  

--------------------------------------------------------------------------------

Jeffrey Geller  
President and COO

 
[signature page(s) of Holders to follow]
 
 

--------------------------------------------------------------------------------

 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO AENA CONSENT AND WAIVER



      Name of Holder:_Enable Capital Mangement  
   
   
    By:   /s/ Adam Epstein  

--------------------------------------------------------------------------------

  Principal


 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
PAYMENT OF LIQUIDATED DAMAGES


Name     
 
Accrued but unpaid liquidated damages
 
Shares to be issued
 
 
Enable Growth Partners, LP 
 
$
243,000
   
133,429
 
 
Enable Opportunity Partners, LP
 
$
27,000
   
14,825
 

 
 
 

--------------------------------------------------------------------------------

 